UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7870


JACINTO ELROY HENDERSON,

                  Plaintiff - Appellant,

             v.

NATHANIEL JONES, Special Agent;       JASON   PARKER,    Assistant
District Attorney; HAZEL SHERRILL,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00086-GCM)


Submitted:    February 26, 2009               Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacinto Elroy Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jacinto Elroy Henderson appeals the district court’s

order   dismissing   his   42   U.S.C.   § 1983   (2000)   complaint   for

failure to state a claim.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.       See Henderson v. Jones, No. 5:08-

cv-00086-GCM (W.D.N.C. Aug. 11, 2008).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                    2